Citation Nr: 1114152	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for disability of the lungs.

2.  Entitlement to service connection for pneumonia, claimed as secondary to disability of the lungs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran provided testimony at a July 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

At a Board hearing in July 2010, it was indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits in part based on lung disability, and that the records in the possession of the SSA may be relevant to his claim.  Accordingly, the RO/AMC must seek to obtain the identified relevant SSA records.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Also, at his July 2010 Board hearing the Veteran alleged possible exposure to asbestos.  He reported that, while in Germany, he would be sent out into the field to tear the linoleum and carpet out of trailers and refurbish them, and expressed concern that he may have been exposed to asbestos while performing these duties.  In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  VA has issued a circular on asbestos-related diseases.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9, pp. 2-C-5-9 (Mar. 11, 2011).  These protocols require VA to determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.  VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, including pulmonary fibrosis and lung cancer, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and to assure that development is accomplished to ascertain whether or not there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung.  Id., pp. 2-C-6.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include: dyspea on exertion and end-respiratory rales over the lower lobes.  Id., at 2-C-7.  An occupational field identified as involving exposure to asbestos is the manufacture and installation of flooring materials.  Id., at 2-C-8.  On remand, VA should contact the service department to attempt to determine whether the Veteran was exposed to asbestos while refurbishing trailers in the field during his period of service in Germany.  

Additionally, VA should seek to obtain any records of post-service medical treatment for lung disability or pneumonia that have not been associated with the claims.  See 38 U.S.C.A. § 5103A(a)-(c) (West 2002).

After the above development is completed, a VA examination must be provided for any disability of the lungs for which the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability, and indicates that the disability or symptoms may be associated with the claimant's active service, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Ask the U. S. Department of the Army to indicate whether the Veteran was exposed to asbestos during active duty between May 1967 and December 1968, while stationed in Germany, due to duties involving stripping carpet and linoleum from trailers while painting and refurbishing them.  If no such opinion can be given, the service department should so state.  All records and/or responses received should be associated with the claims file.

2.  Send a letter to the Veteran and his representative and ask that he identify all non-VA and VA healthcare providers that have treated him for shortness of breath, breathing problems or any respiratory disorder since December 9, 1968 and to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal.  Obtain records from each healthcare provider he identifies that might still have available records, if not already in the record.  In particular, ask the Veteran to sign an authorization for release of medical records from his primary care physicians at the Olmstead Medical Center, since November 16, 2007.  The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to VA.  If records are unavailable, please have the provider so indicate.  All records and/or responses received should be associated with the claims file.

3.  Request from SSA copies of any decision(s) (favorable or unfavorable) and all records underlying any such decision(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran and his representative should be accorded the opportunity to furnish such records directly to VA.  All records/responses received should be associated with the claims file.  

4.  After completion of 1, 2, and 3above, arrange for the Veteran to undergo a respiratory examination to identify and determine whether any respiratory disorder found is related to active duty service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include pulmonary function tests and a computed tomography (CT) scan, if deemed necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For any respiratory disorder found on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) is etiologically related to: (1) the Veteran's military service, to include exposure to asbestos or gases/chemicals such as paint fumes, (2) post-service exposure to asbestos, and/or (3) some other cause such as smoking.  If it is determined that there is no relationship to military service, the examiner should expressly say so.

The examiner should clearly outline the rationale for any opinion expressed.  In so doing, the examiner should discuss the March 2008 VA examiner's and the May 2009 private physician's opinions, along with the medical evidence and lay statements and testimony of record, and explain whether he/she agrees or disagrees with either of these opinions and why.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection, to include as due to exposure to asbestos.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is otherwise notified by VA.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

      
      
_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


